DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Kadowaki et al., JP 2006-231922.
	Regarding claims 1 and 5, Kadowaki discloses a continuous fiber reinforced thermoplastic resin strand [abstract and 0001].  Paragraphs 0062-0063 disclose glass fiber rovings introduced into molten polypropylene resin wherein the resin impregnated bundle was twisted in the axial direction.  The phrase “used as a raw modeling material”  recites purpose or  intended use of the strand.  The strand disclosed in Kadowaki has the same structural limitations as the claimed strand.  See MPEP 2111.02.

	Regarding claim 2, paragraph 0063 discloses 40 twist per meter in the axial direction. 

	Regarding claim 4, paragraph 0034 discloses carbon fibers or carbon fiber bundles.

	Regarding claim 5, Kadowaki discloses a continuous fiber reinforced thermoplastic resin strand [abstract and 0001].  Paragraphs 0062-0063 disclose glass fiber rovings introduced into molten polypropylene resin wherein the resin impregnated bundle was twisted in the axial direction.  Claim 5 is a product-by-process claim.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.  The strand of Kadowaki has the same structural limitations as the claimed strand.  The manner in which the strand of Kadowaki is manufactured does not make it a different product from the claimed strand as the strand of Kadowaki has the same structural limitations of the claimed strand.


Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant claims a strand as recited in claim 1, further including an angle of twisting with respect to the axial direction is equal to or greater than 3 ° and equal to or less than 50 °.  The closest prior art, Kadowaki et al., JP 2006-231922, teaches a continuous fiber reinforced thermoplastic resin strand [abstract and 0001].  Paragraphs 0062-0063 disclose glass fiber rovings introduced into molten polypropylene resin wherein the resin impregnated bundle was twisted in the axial direction.  Kadowaki fails to teach or suggest angle of twisting with respect to the axial direction is equal to or greater than 3 ° and equal to or less than 50 °.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786